IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,570-01


                         EX PARTE LEROY PICKENS, JR., Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. 3274-A IN THE 35TH DISTRICT COURT
                                 FROM MILLS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of possession of a controlled substance and sentenced to ten years’

imprisonment. The Court of Appeals affirmed his conviction. Pickens v. State, No. 03-19-00194-CR

(Tex. App.—Austin, Oct. 16, 2019). Applicant filed this application for a writ of habeas corpus in

the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

        Applicant contends that trial counsel was ineffective because he failed to object to the State’s

hearsay evidence, to the admission of lab tests without the testimony of the lab analysts, and to the

State’s failure to establish chain of custody of the evidence, and failed to conduct a pre-trial

investigation into lab and fingerprint evidence. Applicant has alleged facts that, if true, might entitle
                                                                                                       2

him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         October 7, 2020
Do not publish